                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

ROBERT CLAY JACKSON, III.,                     )
    Plaintiff,                                 )       Civil Action No. 7:18cv00297
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
DUFFIELD, SWVRJA, et al.,                      )       By: Norman K. Moon
     Defendants.                               )       United States District Judge

       Jackson filed this civil rights action pursuant to 42 U.S.C. § 1983. By orders entered

June 25, 2018 and October 30, 2018, the court advised Jackson that he must notify the court

immediately upon his transfer or release and provide the court with a new address. See Docket

Nos. 4 and 14. The court warned Jackson that failure to notify the court of a change of address

would result in dismissal of his case. Id. On April 19, 2019, an order that was sent to Jackson

was returned to the court as undeliverable, with no forwarding address and indicating that

Jackson had been released from incarceration. See Docket No. 40. Jackson has not provided the

court with an updated address and, therefore, the court has no means of contacting him.

Accordingly, I will dismiss this action without prejudice. Jackson is advised that he may refile

his claims in a separate action, subject to the applicable statute of limitations.
                   24th
       ENTER: This _____ day of April, 2019.
